Citation Nr: 0947675	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
as a symptom of an undiagnosed illness or qualifying chronic 
disability under 38 C.F.R. § 3.317 (2009).

2.  Entitlement to service connection for multiple joint 
pain, including as a symptom of an undiagnosed illness or 
qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for hypersomnia, 
including as a symptom of an undiagnosed illness or 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for decreased libido, 
including as a symptom of an undiagnosed illness or 
qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to an initial rating higher than 30 percent 
for headaches.

6.  Entitlement to a rating higher than 20 percent for a low 
back disability.

7.  Entitlement to a rating higher than 10 percent for a left 
great toe disability.

8.  Entitlement to an initial rating higher than 10 percent 
for a left great toe scar.

9.  Entitlement to a rating higher than 10 percent for a left 
hip disability. 

10.  Entitlement to a rating higher than 10 percent for 
hemorrhoids.

11.  Entitlement to an effective date earlier than September 
27, 2005, for the assignment of a 10 percent rating for a 
right ankle scar.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from November 1973 to February 1994, including in Operation 
Desert Shield from September 1990 to January 1991.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection for 
headaches and assigned an initial 30 percent rating.  The 
Veteran appealed for a higher initial rating for his 
headaches.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  He also appealed the RO's May 2003 denial of his 
several other claims for service connection for fatigue, 
multiple joint pain, hypersomnia, depression, and decreased 
libido, alleged symptoms of an undiagnosed illness or 
qualifying chronic disability under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.



A February 2006 Board Decision affirmed the 30 percent 
initial rating for the headaches and denied the several 
remaining claims for service connection for the various 
conditions claimed to be the result of undiagnosed illnesses.  
The Veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC).  In a September 
2007 order, granting a joint motion, the Court vacated the 
Board's decision denying these claims and remanded the case 
to the Board for further development and readjudication in 
compliance with directives specified.  And in March 2008, to 
comply with the Court's order, the Board in turn remanded 
these claims to the RO via the Appeals Management Center 
(AMC).

The RO has since issued a decision in June 2008 granting 
service connection for residuals of a right hand fracture and 
for degenerative joint disease (i.e., arthritis) of the right 
elbow.  The RO rated each of these disabilities as 10-percent 
disabling, retroactively effective from February 16, 2007, 
the date of receipt of these claims.  The RO also granted a 
total disability rating based on individual unemployability 
(TDIU), retroactively effective from July 16, 2006, the day 
after the Veteran last worked.  As well, the RO granted 
Dependents' Educational Assistance (DEA) retroactively 
effective from that same date, but denied service connection 
for sleep apnea and special monthly compensation (SMC) based 
on the purported need for aid and attendance or on account of 
being housebound.

In an even more recent April 2009 decision, the RO also 
granted service connection for posttraumatic stress disorder 
(PTSD) and major depression with paranoid features and 
assigned a 70 percent initial rating retroactively effective 
from December 17, 2007.  Therefore, the Veteran's claim for 
service connection for a depressive disorder has been 
granted, albeit on a different basis than first alleged 
(i.e., not due to undiagnosed illness).  So this claim is no 
longer at issue inasmuch as he has not appealed the initial 
rating and/or effective date assigned for his psychiatric 
disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating he must separately appeal these 
"downstream" issues).



Also during the pendency of this appeal, the RO has 
adjudicated several other claims that the Veteran has 
appealed.  A March 2006 RO decision confirmed and continued 
the ratings for his low back, left great toe, and left hip 
disabilities, and he is appealing for higher ratings for 
these conditions.  The RO also granted an additional 10 
percent rating for a scar on his left great toe, and he is 
appealing that initial rating as well.  See Fenderson, supra.  
Additionally, the RO increased the rating for a scar on his 
right ankle (Achilles tendon) to 10 percent, 
effective September 27, 2005, and he is requesting an earlier 
effective date for this higher rating.

Also in that March 2006 decision, the RO granted a temporary 
100 percent rating for the Veteran's hemorrhoids, effective 
April 25, 2005, based on surgical or other treatment 
necessitating convalescence.  See 38 C.F.R. § 4.30 
("Paragraph 30").  And as of June 1, 2005, upon termination 
of that temporary 100 percent rating, the RO increased the 
rating for the hemorrhoids from its initial level of 0 
percent (i.e., noncompensable) to 10 percent.  As well, the 
RO determined the Veteran was entitled to SMC from April 25, 
2005 to June 1, 2005, because he was housebound.  In 
response, he filed a timely Notice of Disagreement (NOD) with 
the assignment of that 10 percent rating.  But the RO has not 
provided him a statement of the case (SOC) concerning this 
claim.  He also must then be given an opportunity to perfect 
his appeal to the Board on this additional issue by filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  So the Board is remanding this claim to the RO, 
via the AMC, rather than merely referring it there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran requested a videoconference hearing before a 
Veterans Law Judge of the Board.  His hearing was scheduled 
for July 1, 2009, but prior to that date he submitted a 
statement canceling his hearing request.  See 38 C.F.R. § 
20.704(e).

Additionally, the Veteran's attorney filed a motion in June 
2009 to withdraw her representation, which the Board 
subsequently granted.  The Veteran has not designated anyone 
else to further represent him in this appeal, so he is 
proceeding on his own behalf (pro se).


FINDINGS OF FACT

1.  The competent medical evidence indicates the Veteran's 
fatigue, hypersomnolence and decreased libido are proximately 
due to or the result of the medications he takes for 
treatment of service-connected disabilities.

2.  But his fatigue, hypersomnia, and multiple joint pain are 
already contemplated by the ratings assigned for his service-
connected orthopedic or joint disabilities and PTSD.

3.  His post-traumatic migraine headaches with photophobia 
and sonophobia occur at least twice a week.

4.  His low back disability is manifested by pain and 
limitation of flexion to 40 degrees, but no associated 
radiculopathy involving his lower extremities or favorable or 
unfavorable ankylosis.

5.  His left great toe has no active range of motion but full 
passive range with pain and a 6 cm. by 0.2 cm., superficial, 
nontender and linear scar.

6.  His left hip has flexion to 100 degrees and abduction to 
15 degrees, further limited by pain, fatigue and weakness.

7.  He did not initiate a claim for an increased rating for 
the scar on his right ankle; rather, the claim was inferred 
and the increase granted based solely on the results of a 
September 2005 VA examination showing an increase in the 
severity of this disability.




CONCLUSIONS OF LAW

1.  The decreased libido is secondary to the medications the 
Veteran takes for his service-connected disabilities.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

2.  His fatigue, hypersomnia and multiple joint pain are 
already rated as part of his separate orthopedic or joint 
disabilities and PTSD and, therefore, cannot be assigned 
separate ratings as this would constitute pyramiding.  
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317, 
4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993).

3.  The criteria are met for a higher 50 percent initial 
rating for migraine headaches.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100.

4.  The criteria are not met, however, for a rating higher 
than 20 percent for the low back disability.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5237, 
5243.

5.  The criteria also are not met for ratings higher than 10 
percent for the left great toe disability (the fracture) and 
residual scar.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-
4.14, 4.71a, 4.118, Diagnostic Code 5283, DCs 7801-7805 
(2007 and amendments effective October 23, 2008).

6.  The criteria are not met either for a rating higher than 
10 percent for the left hip disability.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5252.

7.  As well, the criteria are not met for an effective date 
earlier than September 27, 2005, for the 10 percent rating 
for the right ankle scar.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.1, 3.155, 3.159, 3.157, 3.400.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all five 
elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings 


leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded 
a meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Further, if the Diagnostic Code 
under which the claimant's disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.

The Court additionally held in Vazquez-Flores v. Peake that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

Turning now to this particular case at hand, the Veteran has 
received numerous VCAA letters during the course of this 
appeal to satisfy the notice requirements of 38 C.F.R. 
§ 3.159(b)(1).  The initial letter was in November 2001, but 
he also has more recently received additional letters in 
March 2005, July 2005, August 2005, March 2006, June 2006, 
December 2006, April 2007, December 2007, and April 2008,  
These letters, especially considered collectively, informed 
him of the type of evidence and information needed to 
substantiate his claims and apprised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The notices also complied with Dingess by also apprising him 
of the downstream disability rating and effective date 
elements of his claims, the revised requirements of Vazquez-
Flores v. Shinseki, and of the need to show he earlier filed 
a claim for a higher rating for the scar on his right ankle 
to support his claim for an earlier effective date.  See 
Huston v. Principi, 17 Vet. App. 195 (2003).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained all relevant medical and other pertinent records 
that he and his former representative identified.

The Veteran also was examined for VA compensation purposes, 
including in June 2008 as had been directed in the Board's 
March 2008 remand.  The examination reports, from that 
evaluation and those conducted earlier, are adequate for 
rating purposes since they contain the information needed to 
determine the relative severity of the disabilities for which 
he is requesting higher ratings.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  He also 
was examined for medical nexus opinions concerning the 
etiology of the several conditions that he instead believes 
are due to undiagnosed illnesses.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).

And there was substantial compliance with the Board's March 
2008 remand directives, both in terms of providing the 
additional VCAA notice needed and conducting those medical 
evaluations.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Service Connection for the Symptoms of Undiagnosed 
Illness or Qualifying Chronic Disability under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317

The Veteran claims that he has fatigue, multiple joint pain, 
hypersomnia, and decreased libido as a result of undiagnosed 
illnesses incurred during his Persian Gulf War service from 
September 1990 to January 1991.  Although the Board agrees he 
experiences these symptoms and participated in Operation 
Desert Shield, these symptoms either are already contemplated 
by the ratings assigned for disabilities that already have 
been service connected or are secondary to the medications he 
takes for his service-connected disabilities.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling), generally within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In some cases, establishing this necessary link between a 
disease or an injury in service and a later disability is 
more difficult.  So the Secretary of VA has established 
presumptions based on scientific research that service 
connection should be presumed for Veterans who were exposed 
to certain elements in service and then later develop 
conditions that have been scientifically linked to that type 
of exposure.  See 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.316, 
3.318.

For Persian Gulf War Veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or 
sleep disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic 
multi-symptom illnesses that are defined by a cluster of 
signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; 
or (C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic 
multi-symptom illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, which is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
(i.e., link) between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay 
persons are competent to report objective signs of illness.  
Id.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  This presumption is rebuttable, however, if 
there is affirmative evidence that an undiagnosed illness 
was not incurred in service or was instead caused by a 
supervening condition.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known clinical diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. § 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  The notable exception to this rule is 
38 C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the Veteran's disability picture in no way 
resembles that of an undiagnosed illness under 38 C.F.R. 
§ 3.317.  First and foremost, none of his symptoms still at 
issue are unexplained or unexplainable.  He was on the boxing 
team in the early part of his military career.  He suffered 
numerous injuries during his 20 years of service as a result 
of boxing, playing basketball, physical training, performing 
his duties as cook, and being involved in a motor vehicle 
accident.  This is all well documented in his service 
treatment records (STRs).  Moreover, service connection 
already is in effect for the residuals of a nasal fracture, 
for residuals of a cervical spine fracture (i.e., neck 
disability), for a right elbow disability - including 
degenerative joint disease (i.e., arthritis), for residuals 
of a right hand fracture, for a low back disability 
(lumbosacral degenerative disc disease), for a left hip 
disability, for residuals of a ruptured right Achilles 
tendon, and for a left great toe disability (both a fracture 
and resulting surgical scar), all based on direct incurrence 
in service and treatment documented in his STRs.

The Veteran's headaches also are already service connected.  
And although the April 2003 VA examination attributed these 
headaches to "undiagnosed illness" (the basis of the grant 
of service connection), this disability also appears to be 
in part directly related to physical injuries sustained 
during service.  During his more recent June 2008 VA 
examination, the Veteran reported that his headaches were 
thought to be secondary to the trauma of prizefighting; in 
his STRs there are indications of head trauma at age 16 
during a boxing match and a nasal fracture in February 1980 
during sparring practice with treatment for headaches going 
back as far as March 1974.  Also, the June 2008 VA examiner 
attributed the Veteran's complaints of fatigue, hypersomnia 
and decreased libido to the numerous medications he is taking 
for treatment of his service-connected disabilities.  
Consequently, his disabilities are best evaluated as 
individual diagnosable conditions that either were directly 
incurred in service or are secondary to an already service-
connected condition.



III.  Service Connection for Fatigue, Hypersomnolence and 
Decreased Libido

Service connection for fatigue or hypersomnolence on a direct 
incurrence basis is not warranted.  The Veteran's STRs are 
unremarkable for any reports of fatigue or hypersomnolence in 
service, either in the way of a relevant subjective complaint 
or objective clinical finding such as a pertinent diagnosis.  
Therefore, his STRs provide highly probative evidence against 
these claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Additionally there is no medical nexus opinion linking these 
conditions directly to his service, nor has he alleged that a 
medical health care provider qualified to make this 
determination has ever told him these conditions are somehow 
related to his military service.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Without a medical nexus 
opinion, the Board is without a basis to grant these claims 
on a direct incurrence theory.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Service connection for decreased libido also is not warranted 
on a direct incurrence basis.  Although the Veteran did have 
genitourinary complaints in conjunction with a sexually 
transmitted disease in April 1993, his separation physical 
examination in January 1994 indicated this condition had 
resolved without further problems.

Service connection also is permissible on a secondary basis, 
however, for disability that is proximately due to or the 
result of a service-connected condition.  See 38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically - meaning permanently - aggravated 
the disability in question, but compensation is limited to 
the degree of disability (and only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).



In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the report of the June 2008 VA examination, the examiner 
stated these symptoms most likely are side-effects of the 
medications the Veteran is taking for his various conditions, 
especially those he is taking for his multiple joint 
problems.  He reported taking nineteen different medications 
on a daily basis.  The examiner indicated an additional 
possibility that the Veteran's decreased libido was from his 
hypertension, sleep apnea or lumbosacral disk disease.  In 
any event, since, after a comprehensive review of the record 
and personal clinical evaluation, this examiner linked these 
symptoms - at least in part, secondarily to the medications 
the Veteran takes for his service-connected joint 
disabilities, this opinion provides highly persuasive 
evidence in favor of his claims.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).

There remains for consideration, however, the matter of 
whether the Veteran is entitled to additional compensation 
for these symptoms.  To the extent that any of these symptoms 
are attributable to his service-connected orthopedic or joint 
disabilities and/or PTSD, and he already is being compensated 
for these symptoms under the ratings assigned for these 
already service-connected disabilities, these same symptoms 
may not be again compensated as separate and distinct 
disabilities because this would, in turn, violate VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  See also Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Concerning this, the Veteran's service-connected orthopedic 
or joint disabilities already take into account his fatigue 
and fatigability.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

Furthermore, the 70 percent rating for his service-connected 
PTSD and major depression with paranoid features takes into 
account his sleep disturbances.  Therefore, his 
hypersomnolence is already being considered in the applicable 
diagnostic code regarding the rating for his psychiatric 
disability.  38 C.F.R. § 4.130.

The only exception is his decreased libido with erectile 
dysfunction, as this symptom is not already being considered 
in another rating.

IV.  Service Connection for Multiple Joint Pain

Service connection already is in effect for several 
disabilities involving the Veteran's joints - namely, a neck 
disability, a right elbow disability, a right hand 
disability, a low back disability, a left hip disability, 
residuals of a ruptured right Achilles tendon (right ankle 
disability), and a left great toe disability.  He was denied 
service connection for a bilateral knee disorder in September 
2004, and he did not appeal that decision.  The only other 
joint for which he has complained of joint pain is his left 
shoulder, which was unremarkable on the June 2008 VA X-ray.  
So his symptoms of multiple joint pain are clearly 
attributable to his seven already service-connected joint 
disabilities.  Thus, as he already is being compensated for 
his joint pain under these various service-connected joint 
disabilities, these same symptoms may not be additionally 
compensated as, again, this would violate VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  See also Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) and Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  Therefore, his claim for a 
separate rating for multiple joint pain is denied.

V.  Initial Rating Higher than 30 Percent for Headaches

The Veteran claims that his headaches are more severe than is 
reflected by the initial 30 percent rating assigned.  The 
Board agrees and finds that his condition warrants a higher 
50 percent rating since the date of service connection.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  Indeed, the Court has 
extended this practice even to claims for higher ratings for 
established service-connected disabilities, so even to 
situations when the Veteran is not appealing his initial 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headaches have been rated under Diagnostic Code 
8100, for migraines.  Migraine headaches with less frequent 
attacks than the criteria for a 10 percent rating are rated 
as noncompensably (0-percent) disabling.  Migraine headaches 
with characteristic prostrating attacks averaging one in 
2 months over the last several months are rated 10-percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months are rated 30-percent disabling.  
Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability are rated 50-percent disabling.  38 C.F.R. § 
4.124a.  

The pertinent evidence is the report of an April 2003 VA 
examination, VA neurological treatment records dated from 
June to December 2007, the Veteran's hearing testimony before 
a local decision review officer (DRO), and letters from the 
Veteran's friends.  During the April 2003 VA examination the 
Veteran stated that he had headaches about four times a week, 
and that they lasted about three to four hours.  He said he 
worked, despite the pain, and drove with a headache when he 
absolutely had to.  The results of his neurological testing 
were unremarkable.  During his more recent June 2007 VA 
neurological consultation, he reported experiencing chronic 
daily headaches.  He also reported more severe pounding 
headaches accompanied by photophobia and sonophobia about 
three to four times a week.  This more recent examination 
classified his headaches as posttraumatic migraines from 
multiple closed head injuries sustained in boxing.  At the 
September 2007 follow-up neurology appointment he was still 
having chronic daily headaches, but was only having the 
pounding headaches twice a week.  A December 2007 VA 
treatment record noted some improvement since the prior 
visit.  

At the December 2003 DRO Hearing, the Veteran stated that he 
was not the type of Marine to go to sick bay on a regular 
basis and that he challenged himself to work through his 
pain.  Letters from several of his friends and co-workers 
also indicated that he was "too proud to show that he was in 
pain" and "would work until he dropped."

Based on this medical and other evidence, the Board finds 
that the Veteran's headaches warrant a higher 50 percent 
rating.  Although at the earlier April 2003 VA examination he 
indicated that he worked through his headaches, arguing 
against the notion that they are debilitating, he has at 
other times clarified that many others would consider his 
severe pain as completely prostrating.  And several of his 
friends and acquaintances submitted supporting statements to 
this effect on his behalf.

The more recent neurological treatment records indicate 
posttraumatic migraines with photophobia and sonophobia at 
least twice a week.  So when the supporting evidence is 
considered in the aggregate, there is legitimate reason for 
assigning a higher 50 percent rating for the headaches.

The Board therefore finds the Veteran is entitled to this 
higher 50 percent rating, the maximum permissible rating 
under the applicable DC 8100, since the effective date of 
service connection.  This, in turn, means the Board need not 
"stage" his rating under Fenderson.  And to the extent he 
is claiming entitlement to an even higher rating, that is, 
above and beyond the highest possible rating under DC 8100, 
the Board will address this later in this decision when 
discussing whether he is entitled to extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

VI.  Rating higher than 20 percent for the Low Back 
Disability

The Veteran claims that his low back disability is more 
severe than is reflected by the 20 percent rating assigned.  
However, for the reasons and bases discussed below, the Board 
finds that the 20 percent rating is most appropriate.

Ratings for low  back disabilities are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or, for Intervertebral Disc Syndrome (IVDS), on the basis of 
incapacitating episodes, whichever method results in a higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating requires incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
rating requires incapacitating episodes of at least two weeks 
but less than four weeks; and a 40 percent rating requires 
incapacitating episodes of at least four weeks but less than 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
According to a note in this code, an incapacitating episode 
is defined as a period of acute signs and symptoms due to 
IVDS requiring bedrest and treatment "prescribed by a 
physician."

DCs 5235-5242, the General Rating Formula for Diseases and 
Injuries of the Spine, provide a 10 percent rating where 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is between 120 and 235 
degrees, or where muscle spasm or guarding does not result in 
an abnormal gait or abnormal spinal contour.   A 20 percent 
rating is assigned where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees, or where muscle spasm 
or guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned if 
evidence shows forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine, a 50 percent rating if the 
evidence shows unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating if the evidence 
shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  See also 38 C.F.R. § 4.71a, DCs 5235-5242, Note 
(5) (indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242, Note (1).



With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board finds no basis to assign a disability rating higher 
than 20 percent under the "incapacitating episodes" 
criteria of Diagnostic Code 5243.  At his September 2005 and 
June 2008 VA examinations, the Veteran did not mention any 
flare-ups of his back symptoms requiring bedrest, much less 
physician-prescribed.  Without doctor-prescribed bedrest, by 
definition, he has not experienced an incapacitating episode.  
Thus, he is not entitled to a higher rating under DC 5243.

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence does not support a rating higher than 20 percent for 
his orthopedic manifestations, nor is there a basis for 
assigning a separate rating for associated neurological 
manifestations.  



With respect to his orthopedic manifestations, the September 
2005 VA examination report shows some loss of motion of the 
thoracolumbar spine, with forward flexion to 40 degrees, 
extension to 20 degrees, lateral flexion to 20 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally, 
for a combined range of motion of 160 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.  The examiner noted that the range of 
motion was limited by pain, fatigue and weakness on 
repetitive use.  The examiner also noted paraspinal muscle 
spasm, bilaterally, but no sign of chronic nerve root 
involvement.  

At the more recent June 2008 VA examination, the Veteran had 
forward flexion to 40 degrees, extension to 15 degrees, 
lateral flexion to 15 degrees bilaterally, and lateral 
rotation to 30 degrees bilaterally, for a combined range of 
motion of 145 degrees.  He complained of pain during the 
range-of-motion testing.  The examiner found normal motor, 
sensation, and reflexes in the Veteran's lower extremities.  

Looking at the Veteran's degree of flexion and combined range 
of motion, he does not meet the requirements for a rating 
higher 20 percent for his orthopedic manifestations.  His 
forward flexion during both the 2005 and 2008 VA examinations 
was the same - to 40 degrees.  And while this is 
considerably less than normal flexion, which is to 90 degrees 
(see 38 C.F.R. § 4.71a, Plate V), it still exceeds the 30 
degrees or less flexion needed for a higher 40 percent 
rating.  

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the Veteran's complaints of low back pain.  
However, although the September 2005 VA examination report 
found pain, fatigue and weakness on repetitive use, the 
Veteran was still able to maintain a range of motion within 
the range for the 20 percent rating and not limited to the 
point where the next higher 40 percent rating is warranted.  


The examiner did not indicate that the pain, fatigability or 
weakness further limited the Veteran's range of motion to the 
30 degrees or less of flexion necessary for a disability 
rating higher than 20 percent.  The examiner also, as 
mentioned, noted no limitation due incoordination.  Moreover, 
there has never been any allegation or indication the Veteran 
has ankylosis - either favorable or unfavorable.  
Consequently, there are simply no grounds to assign a 
disability rating higher than 20 percent based on these 
factors.

With respect to neurological manifestations, the Board does 
not find that a separate rating is warranted.  During the 
September 2005 VA examination, the Veteran complained of pain 
in his low back radiating into his left lower extremity, 
however the examiner found no evidence of nerve root 
involvement.  Additionally, the June 2008 VA examination 
found normal motor, sensation and reflexes in the lower 
extremities, further going against any notion the Veteran has 
lumbar spine radiculopathy involving his lower extremities.  
Therefore, there is insufficient medical evidence to conclude 
he has neurological symptoms attributable to his low back 
disability to grant a separate rating for those 
manifestations.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a rating higher than 
20 percent for the Veteran's low back disability.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

VII.  Ratings Higher than 10 percent for the Left Great Toe 
Fracture and Scar

The Veteran claims that his left great toe disability is more 
severe than is reflected by the two, i.e., separate 10 
percent ratings assigned for the loss of motion in this toe 
as a residual of the fracture, and for his scar.  But for the 
reasons and bases discussed below, the Board finds no basis 
to assign higher ratings.



The Veteran's left great toe disability (the fracture 
component) has been rated under DC 5283, which pertains to 
malunion or nonunion of the tarsal or metatarsal bones.  
Under DC 5283, a 10 percent rating is warranted for moderate 
foot injuries; a 20 percent rating is warranted for 
moderately severe foot injuries; and a 30 percent rating is 
warranted for severe foot injuries.  Actual loss of use of 
the foot warrants a 40 percent rating.

The Veteran, as mentioned, also has a separate rating for an 
associated scar.  At the time he filed his claim for 
increase, a 10 percent rating was warranted for a scar that 
is deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); for a 
superficial scar that does not cause limited motion but which 
covers an area of 144 square inches (929 sq. cm.) or greater; 
for an unstable, superficial scar; for a superficial scar 
that is painful on examination; or for a scar that causes 
limitation of function of the affected part.  
38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2007).  

In October 2008, the regulations regarding the evaluation of 
scars were amended to allow for either separate or cumulative 
ratings for scars on multiple parts of the body.  Under the 
new criteria, DC 7801 provides that deep and nonlinear burn 
scar(s) or scar(s) due to other causes that are not of the 
head, face, or neck and that cover an area or areas of 144 
square inches (929 sq. cm.) or greater warrant a 40 percent 
rating, a deep and nonlinear scar covering an area or areas 
of at least 72 square inches (465 sq. cm.) but less than 144 
square inches (929 sq. cm.) warrants a 30 percent rating, a 
deep and nonlinear scar covering an area or areas of at least 
12 square inches (77 sq. cm.) but less than 72 square inches 
(465 sq. cm.) warrants a 20 percent rating, and a  deep and 
nonlinear scar covering an area or areas of at least 6 square 
inches (39 sq. cm.) but less than 12 square inches 
(77 sq. cm.) warrants a 10 percent rating.  Note (1):  A deep 
scar is one associated with underlying soft tissue damage.  
Under DC 7802, superficial and nonlinear burn scar(s) or 
scar(s) due to other causes that are not of the head, face, 
or neck that cover an area or areas of 144 square inches (929 
sq. cm.) or greater .warrant a 10 percent rating.  Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage.  Under DC 7804, five or more scars that are 
unstable or painful warrant a 30 percent rating, three or 
four scars that are unstable or painful warrants a 20 percent 
rating, one or two scars that are unstable or painful warrant 
a 10 percent rating.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Under DC 7805 any other scars, including 
linear scars, are to rated based on any disabling effect(s).  
38 C.F.R. § 4.118, DC 7801-7805 (effective October 23, 2008).

The pertinent medical evidence is the reports of the 
September 2005 and June 2008 VA examinations.  At the 
September 2005 examination, the examiner found positive foot 
tenderness on the plantar surface of the left foot, but no 
malalignment or deformity.  The left great toe had zero 
degrees of active range of motion and normal passive range of 
motion with pain.  The Veteran had difficulty standing due to 
the pain in his left great toe.  The examiner also noted 
flatfeet, bilaterally, but no hammertoes or metatarsalgia.  
It was indicated the Veteran did not need corrective footwear 
(orthotics, etc.).

That September 2005 VA examination also noted a 6 cm. by 0.2 
cm. scar immediately over the dorsum of the Veteran's left 
great toe.  The scar is hyperpigmented and level with no 
disfigurement, ulceration, adherence to underlying tissue, 
instability, tissue loss, keloid, hypopigmentation or 
abnormal texture.

The more recent June 2008 VA examination found that the left 
great toe was fixed in place (i.e., ankylosed).  The Veteran 
complained of pain in this toe when standing.  The examiner 
also noted an 8 inch well-healed incision scar across the 
dorsal surface of the left great toe that was not tender or 
adherent to underlying tissue.

Considering this evidence, there is no basis to assign 
ratings higher than 10 percent under either DC 5283 or DCs 
7802-7805.  The medical findings do not indicate a severe 
foot disability that would warrant a higher 20 percent rating 
under DC 5283.  Additionally, the Veteran already has the 
maximum rating available under the former DCs 7802-7805; no 
higher schedular rating is permitted.

And under the revised criteria, the Veteran would not be 
entitled to a rating based on anything other than disabling 
effects under DC 7805, which in this case would be the 10 
percent rating already in effect under DC 5283.  He would not 
be entitled to a rating under the new DC 7801, 7802, or 7804 
because his scar is superficial, non painful and linear.  

Also, just as in the case of his headaches, to the extent he 
is claiming entitlement to even higher ratings for his left 
great toe disability (the fracture and scar), that is, above 
and beyond the highest possible schedular ratings he already 
has, the Board will address this later in this decision when 
discussing whether he is entitled to extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against disability ratings 
higher than 10 percent for the Veteran's left great toe 
disability (fracture and scar).  And as the preponderance of 
the evidence is against his claims, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Accordingly, the appeal is denied.

VIII.  Rating Higher than 10 percent for a Left Hip 
Disability

The Veteran claims that his left hip disability is more 
severe than is reflected by the 10 percent rating assigned.  
However, for the reasons and bases discussed below, the Board 
finds that the 10 percent rating is most appropriate.  So 
this rating must remain in effect.  38 C.F.R. §§ 4.3, 4.7.

The Veteran's left hip disability is rated based on 
limitation of motion of the thigh.  Limitation of motion of 
the thigh is evaluated under the rating criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  
However, since DC 5251 (limitation of extension) does not 
provide a disability rating higher than 10 percent, the 
rating he already has, this particular code will not be 
considered in rating his left hip disability because there is 
no additional benefit to be had.  


And aside from that, unlike the knee, there is no provision 
for assigning separate ratings for limitation of flexion and 
extension of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).  Neither is there any provision for a 
hip disability, unlike a knee disability, permitting the 
assignment of separate ratings for arthritis (causing the 
limitation of motion), apart from instability.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998),

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees, a 20 
percent rating for limitation of flexion to 30 degrees, 
a 30 percent rating for limitation of flexion to 20 degrees, 
and a 40 percent rating for limitation of flexion to 10 
degrees.  See 38 C.F.R. § 4.71a, DC 5252.  In addition, DC 
5253 provides a 20 percent rating for limitation of abduction 
of the thigh to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5253.

To compare, normal hip flexion is from zero to 125 degrees, 
and normal hip abduction is from zero to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the claim for a rating higher than 10 percent for 
the Veteran's left hip disability.  The pertinent medical 
evidence is the reports of his September 2005 and June 2008 
VA examinations.  The September 2005 VA examination found 
range of motion of the left hip to 100 degrees of flexion, 20 
degrees extension, 15 degrees abduction, 30 degrees 
adduction, 50 degrees external rotation and 20 degrees 
internal rotation.  The examiner noted the Veteran's range of 
motion was limited by pain, fatigue and weakness on 
repetitive use.  But since his flexion was still greater than 
30 degrees and abduction greater than 10 degrees, there is 
simply no basis to assign a higher 20 percent rating for the 
Veteran's left hip disability on these bases.  

At the more recent June 2008 VA examination the Veteran had 
abduction of his left hip to 45 degrees and flexion to 125 
degrees, and X-rays of this hip were unremarkable.  He had a 
10 cm. incision scar over the anterior iliac aspect of his 
spine, but it was well healed and asymptomatic.

The range of motion the Veteran has shown in his left hip is 
noticeably greater than that required for even the most 
minimum compensable rating under the applicable diagnostic 
code.  So the mere fact that he has a 10 percent rating, in 
spite of this, is itself an acknowledgment that he 
experiences chronic pain and an indication that this is 
already taken into account in his current rating.  The 
September 2005 VA examiner's indication of pain, fatigue and 
weakness on repetitive use is the basis for assigning this 10 
percent rating even when, as here, the Veteran does not have 
sufficient limitation of motion in his left hip to otherwise 
warrant this rating, that is, unless his pain and the effect 
it has on his range of motion is considered, such as during 
prolonged use or repetitive testing or when his symptoms are 
most problematic ("flare ups").  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-
208 (1995).  But that said, despite his pain, he still had 
flexion far in excess of the 45 degrees and abduction far in 
excess of the 10 degrees needed for his currently assigned 10 
percent rating.  Hence, since the 10 percent rating has been 
assigned based solely on his complaints of pain and its 
resultant affect on his range of motion, without 
consideration of which he would not be entitled to this 
rating, there are no grounds for assigning an even higher 
rating.

The Board also has considered whether the Veteran is entitled 
to a higher rating for his donor scar.  Since, however, as 
explained, it is superficial, nontender, and linear, it can 
only be rated for its disabling effects - as it has been 
under DC 5252.  38 C.F.R. § 4.118, DC 7805.

In sum, the preponderance of the evidence is against 
assigning a rating higher than 10 percent for the Veteran's 
left hip disability, at any time since the initial grant of 
service connection.  The Board therefore cannot "stage" 
this rating under Fenderson because this represents his 
maximum level of disability at all relevant times under 
consideration.  Moreover, as the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



IX.  Extra-schedular Consideration

The Board also finds that none of the schedular ratings 
assigned for the Veteran's disabilities at issue in this 
appeal are inadequate, such that his claims should be 
referred to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.

As already explained, the Veteran was granted a TDIU 
effective July 16, 2006, and that grant concedes that the 
cumulative effect of his service-connected disabilities 
precludes him for obtaining and maintaining all forms of 
substantially gainful employment.  Therefore, there is no 
need to determine whether any one service-connected 
disability, including those at issue for which he is 
requesting higher ratings, may have caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular ratings so as to render 
impractical the application of the regular schedular 
standards.  So the Board does not have to refer this case for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).



X.  Effective Date Earlier than September 27, 2005, for the 
assignment of a 10 Percent Rating for a Right Ankle (Achilles 
Tendon) Scar.

At the September 27, 2005, VA examination, the examiner noted 
the Veteran's Achilles tendon scar was 12 cm. by 0.3 cm., 
level, but tender and disfigured.  And even though the 
Veteran had not filed a claim for an increased rating 
for this disability, the RO unilaterally increased his right 
ankle scar rating from noncompensable (0 percent) to 10 
percent effective September 27, 2005, based on the findings 
of that VA examination.  The Board finds that September 27, 
2005, is indeed the appropriate effective date for this 
rating increase.

Pertinent regulatory criteria for the effective date of an 
award for an increase in disability compensation are found in 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1), 
(o)(2).  However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating.  Otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet 
App 125, 126 (1997).

Thus, three possible effective dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

It is worth reiterating in this regard that the Veteran did 
not personally file either a formal or informal claim for 
increased compensation concerning his right ankle scar.  A 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is considered 
synonymous with claim and defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).  

Additionally, in a claim for increased benefits, the report 
of medical evaluation or treatment - such as the report of 
the September 27, 2005, VA examination, may serve as an 
implied claim for an increased rating for a disability 
already service connected.  See 38 C.F.R. § 3.157.  

Here, the Veteran did not file either a formal or informal 
claim for increased compensation or other benefits.  Rather, 
the only evidence presented on this issue was the report of 
the September 27, 2005 VA examination, unilaterally 
discussing the severity of the Veteran's right ankle scar.  
He had not previously filed a claim on his own initiative, 
nor had there been any prior indication of an increase in the 
severity of this disability.  As such, the September 27, 2005 
VA examination served as an implied claim for a higher level 
of compensation because the findings noted in the report of 
that evaluation evidenced an increase in the severity of his 
disability.  Consequently, under Harper and the applicable 
statutes and regulations, September 27, 2005 acts as both the 
date of filing the implied claim for a higher rating and the 
date that the increase in the disability was first shown.

Also, because there was no medical or other probative 
evidence in the file addressing the severity of the right 
ankle scar during the one year immediately preceding that 
September 27, 2005 VA examination, it was not factually 
ascertainable that the Veteran was 10-percent or more 
disabled on account of this right ankle scar on any prior 
date.  Consequently, the earliest effective date he 
may receive for this higher 10 percent rating is the date of 
his implied claim (coinciding with the day of his September 
27, 2005 VA examination showing an increase in the severity 
of this disability).  38 C.F.R. § 3.400(o)(2).


ORDER

The claim for service connection for decreased libido with 
erectile dysfunction is granted.

The claims for service connection for fatigue, hypersomnia 
and multiple joint pain are denied because the Veteran 
already is receiving compensation for these symptoms under 
the umbrella of other service-connected disabilities.

A higher 50 percent rating is granted for the headaches, 
retroactively effective from the grant of service connection, 
subject to the statutes and regulations governing the payment 
of VA compensation.

The claim for a rating higher than 20 percent for the low 
back disability is denied.

The claim for a rating higher than 10 percent for the left 
great toe disability (underlying fracture) is denied.

The claim for an initial rating higher than 10 percent for 
the left great toe scar is denied.

The claim for a rating higher than 10 percent for the left 
hip disability is denied.

The claim for an effective date earlier than September 27, 
2005, for the assignment of the 10 percent rating for the 
right ankle scar is denied.


REMAND

As already alluded to, the Veteran filed a timely NOD in 
August 2006 in response to the RO's March 2006 decision 
granting a temporary 100 percent convalescent rating for his 
hemorrhoids (see 38 C.F.R. § 4.30) and a higher 10 percent 
rating (up from the initial 0 percent) upon termination of 
that temporary 100 percent rating.  But the RO has not since 
provided him a SOC concerning this additional issue or given 
him an opportunity to perfect his appeal to the Board 
concerning this additional claim by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.302.  So the Board is remanding this 
claim to the RO via the AMC, rather than merely referring it 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a SOC addressing his 
additional claim for a rating higher than 
10 percent for his hemorrhoids.  Give him 
an opportunity to perfect an appeal to the 
Board concerning this additional claim 
by submitting a timely substantive appeal 
(VA Form 9 or equivalent statement) in 
response to the SOC.  Advise him that the 
Board will not further consider this 
additional claim unless he perfects his 
appeal

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


